DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 18-20, drawn to a high-throughput method of manufacturing a liquid metal circuit, classified in H05K 3/1208.
II. Claims 15-17, drawn to another high-throughput method of manufacturing a liquid metal circuit, classified in H05K 3/1275.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination, respectively. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination group I allows for generally applying a liquid metal to an alloying metal pattern on an elastic substrate, rather than requiring exposing an alloying metal pattern on the elastic substrate to a liquid metal. The subcombination has separate utility such as positioning a microelectronic component proximate to the liquid metal trace; and exposing the microelectronic component and the liquid metal trace to a solvent gas to remove oxide from at least one of the microelectronic component and the liquid metal trace.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter. There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Michael Dukes on 12/07/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14 and 18-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because they are presented with extensive text descriptions in each drawing figure. While it is acceptable to provide reference numerals and limited caption . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: There were three different Specification documents provided on 03/12/2020; however, the Applicant did not indicate which is the preferred, final draft/copy of the Specification. The final copy needs to be presented by the Applicant in a form in which the Examiner can be sure it is the preferred version of the written disclosure. Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because instead of summarizing the intended method of the invention, it discloses the purported benefits.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 both disclose “A high-throughput method… wherein the high-throughput method of manufacturing the liquid metal circuit is characterized by at least one of wherein the elastic substrate comprises a surface area greater than 1 square inch; and wherein the liquid metal circuit comprises a plurality of liquid metal circuits on the elastic substrate” (lines 1-7 for both claims; emphasis added). This language is confusing and impossible to interpret with any confidence. Though it is permissible to recite claim language to Markush style alternative options, the above claim language is not directed to known alternatives, instead reciting limitations of what are apparently multiple different inventions. Further, it is impossible to determine how these purported limitations are even intended to modify the claimed method, because the first “alternative” is directed to a size preference of the intended product of the method, and the second alternative is to structural limitations of the product as well as possible method limitations, e.g. formation of more than one circuit. Further, the claim language indicates that the method could include either of these supposed alternatives, or both of them. Accordingly, one cannot determine the intended scope or metes and bounds of the claim, which has been examined as best understood.
Claims 2-14 and 19-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 1 and 18, respectively.
Claim 8 is further rejected as indefinite. The claim discloses: “the alloying metal pattern is immersed into and removed from the reservoir at a dipping orientation independently selected from up to 90 degrees with respect to the alloying metal pattern on a surface of the elastic emphasis added). It is impossible to guess what “independently selected from up to 90 degrees” even intends at all, and that problem is further compounded by the phrase “with respect to the alloying metal pattern”. What does “independently selected” mean? How is the supposed number of degrees selected ‘with respect to” a pattern? There is no way to ascertain how these purported limitations are intended to define the method or the product to be formed. This indefiniteness is especially compounded by the fact that dipping in a reservoir or bath would always be done at an angle of up to 90 degrees, because one cannot place the object in the bath from below the bath, and whether one approaches the bath from the “left” or “right” or directly above, the angle of approach would always be 90 degrees or less. Accordingly, the claim has been examined as best understood, to intend that the dipping orientation is not from below the reservoir.
Claim 9 is further rejected as indefinite. The claim discloses: “an oxide-removing solvent comprising sodium hydroxide, hydrochloric acid, and mixtures thereof” (emphasis added). The language of this claim is such that it is impossible to determine what solvent(s) is/are intended. If the claimed “solvent” is “comprising” the following materials, then it includes all of those and possibly others. However, the “and mixtures thereof” casts doubt onto that reasonable interpretation, because the “comprising” term already requires both the “sodium hydroxide” and the “hydrochloric acid”. The claim is examined, as best understood, to intend: “an oxide-removing solvent comprising sodium hydroxide or hydrochloric acid or mixtures thereof”.
Claim 12 is further rejected as indefinite. The claim discloses: “The method of claim 11, wherein the adhesion material comprises at least one of chromium, titanium and nickel, the alloying material comprises at least one of copper, gold, platinum, palladium, tin, zinc, and iridium, and the liquid metal comprises at least one of gallium, indium, and tin” (emphasis as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mascaro et al. (US 2010/0238636 A1).
Regarding claim 1, as best understood, Mascaro discloses a high-throughput method of manufacturing a liquid metal circuit, the method comprising: applying a liquid metal (78) to an alloying metal pattern (“stretchable conductors”: 30, made from chromium, silver, gold, copper, and composites and alloys thereof) on an elastic substrate (“stretchable base substrate”: 20) to form the liquid metal circuit (connection of 30, 70, 90) (figs. 2, 6A-6B and 14A-14E; pars. 0039, 0046, 0054 and 0057), wherein the high-throughput method of manufacturing the liquid metal circuit is characterized by at least one of wherein the elastic substrate comprises a surface area greater than 1 square inch; and (“or”) wherein the liquid metal circuit comprises a plurality of 
Note: the claim recitation of “applying a liquid metal to an alloying pattern” implies some import to the term “alloying”; however, there is nothing in the claim that recites or requires that any step or process or reaction of alloying any of the materials actually occurs. That is, the claim is reasonably interpreted to require a metal pattern, which is capable of alloying with another metal, to satisfy that limitation.
Regarding claim 2, as best understood, Mascaro discloses the method of claim 1 comprising fabricating the alloying metal pattern using at least one of photolithography, stencil lithography (depositing through openings in a mask), chemical etching, and laser micromachining (par. 0046).
Regarding claim 3, as best understood, Mascaro discloses the method of claim 1 comprising providing a patterned adhesive surface (31 and/or 32) on a surface of the elastic substrate by at least one of chemical surface modification, mechanical surface modification, and applying an adhesion material (applying adhesion material in the form of layer 32, of chromium) in a pattern to a surface of the elastic substrate by at least one of photolithography, stencil lithography, sputter deposition, physical vapor deposition, and chemical vapor deposition (figs. 5-6B; pars. 0045-0046).
Regarding claim 4, as best understood, Mascaro discloses the method of claim 3 comprising applying an alloying metal material (any one or more of silver, gold, copper, aluminum) to the patterned adhesive surface by at least one of photolithography, stencil lithography (mask), chemical etching, laser micromachining, chemical surface modification of the elastic substrate, and mechanical surface modification of the elastic substrate, wherein the 
Regarding claim 5, as best understood, Mascaro discloses the method of claim 1, wherein applying the liquid metal to the alloying metal pattern comprises exposing the alloying metal pattern to a liquid metal (figs. 2 and 14A-14E; pars. 0054-0057).
Regarding claim 14, as best understood, Mascaro discloses an integrated circuit comprising the liquid metal circuit manufactured according to claim 1 (figs. 2 and 5; pars. 0002-0003, 0035, 0038-0039 and 0042).
Claims 1, 5-8, 10, 13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holbery et al. (US 9,872,390 B1).
Regarding claim 1, Holbery discloses a high-throughput method of manufacturing a liquid metal circuit, the method comprising: applying a liquid metal (“liquid metal conductor”: 206) to an alloying metal pattern (“solid metal conductive trace layer”, e.g. copper) on an elastic substrate (208) to form the liquid metal circuit (figs. 2-3 and 6; col. 1, lines 62-64; col. 3, lines 26-58; col. 4, lines 9-48), wherein the high-throughput method of manufacturing the liquid metal circuit is characterized by at least one of wherein the elastic substrate comprises a surface area greater than 1 square inch; and wherein the liquid metal circuit comprises a plurality of liquid metal circuits on the elastic substrate (fig. 2; col. 3, lines 59-67 and 1-8: each of 206 is discretely connected to individual ones of 212 and individual circuitry components at 204).
Regarding claim 5, as best understood, Holbery discloses the method of claim 1, wherein applying the liquid metal to the alloying metal pattern comprises exposing the alloying metal pattern to a liquid metal (fig. 6; col. 4, lines 24-48).
Regarding claim 6, as best understood, Holbery discloses the method of claim 5, wherein exposing the alloying metal pattern to the liquid metal comprises at least one of rolling the liquid metal (“nip roller or doctor bar”), jetting the liquid metal (liquid injection), brushing the liquid metal, spray deposition, and dipping in a reservoir (“electrochemically depositing the liquid metal from a bath”) comprising the liquid metal (col. 4, lines 31-46; col. 6, lines 4-26).
Regarding claim 7, as best understood, Holbery discloses the method of claim 1, wherein applying the liquid metal to the alloying metal pattern comprises liquid-metal dip coating of the alloying metal pattern into a reservoir comprising the liquid metal (col. 4, lines 43-46).
Regarding claim 8, as best understood, Holbery discloses the method of claim 7, wherein the alloying metal pattern is immersed into and removed from the reservoir at a dipping orientation independently selected from up to 90 degrees with respect to the alloying metal pattern on a surface of the elastic substrate (col. 4, lines 43-46). As noted above, the very nature of a reservoir bath requires immersion from an angle of 0 to 90 degrees.
Regarding claim 10, as best understood, Holbery discloses the method of claim 7 comprising agitating at least one of the reservoir, the liquid metal, and the elastic substrate when the alloying metal pattern is exposed to the liquid metal (col. 6, lines 21-26: agitating the liquid metal by applying it; specifically, evaporation, inkjet printing in a volatile carrier solvent, and screen printing all agitate the liquid metal).
Regarding claim 13, as best understood, Holbery discloses the method of claim 1, wherein the liquid metal circuit comprises a self-healing liquid metal circuit (col. 3, lines 39-47).
Regarding claim 18, Holbery discloses a high-throughput method of manufacturing a liquid metal circuit, the method comprising: liquid-metal dip coating an alloying metal pattern (“solid metal conductive trace layer”, e.g. copper) on an elastic substrate (208) into a reservoir 
Regarding claim 19, as best understood, Holbery discloses the method of claim 18, wherein the alloying metal pattern comprises at least one of copper, gold, platinum, palladium, tin, zinc, and iridium (copper: col. 1, lines 62-64, col. 3, lines 53-57), and the liquid metal comprises at least one of gallium, indium, and tin (Galinstan, i.e. Ga, In and Sn: col. 3, lines 47-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holbery, in view of Lee et al. (US 2016/0366760 A1).
Regarding claim 9, as best understood, Holbery discloses all of the elements of the current invention as detailed above with respect to claim 7. Holbery further discloses that the reservoir comprises the liquid metal and an oxide-removing acid solvent (col. 6, lines 16-26). 
Lee teaches that it is well known to perform a related method (Title; Abstract), wherein an oxide- removing solvent comprises sodium hydroxide, hydrochloric acid, [or] mixtures thereof (pars. 0015, 0059-0062 and 0068).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Holbery to incorporate the preferred solvent material selection of Lee. This is because it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, Holbery explicitly states that acid solvents for removing oxides are used, but is silent as to the preferred solvent material. Lee simply serves to demonstrate that it was well-known and common to use hydrochloric acid for the exact purpose described in Holbery. PHOSITA would have known that the use of the hydrochloric acid of Lee would perform as expected in the method of Holbery, with no surprising results.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mascaro, in view of Rogers et al. (US 2008/0157235 A1).
Regarding claim 11, as best understood, Mascaro discloses all of the elements of the current invention as detailed above with respect to claim 1. Mascaro further discloses that the liquid metal circuit comprises a liquid metal trace, wherein the liquid metal trace comprises the liquid metal (par. 0039). Mascaro, however, does not explicitly disclose that the metal trace has a height to width ratio up to 1.

At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Mascaro to incorporate the preferred height to width ratio of the metal trace of Rogers. This is because discovering the optimum thickness ratio would have been a mere design consideration based on the desired electrical conductivity of the trace.  Such a modification would have involved only routine skill in the art to accommodate the electrical conductivity versus electrical resistance requirement.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 12, as best understood, Mascaro in view of Rogers teaches the method of claim 11 as detailed above, and Mascaro further discloses that the adhesion material (32) comprises at least one of chromium, titanium and nickel (chromium), the alloying material comprises at least one of copper, gold, platinum, palladium, tin, zinc, and iridium (gold, copper), and the liquid metal comprises at least one of gallium, indium, and tin (Galinstan, i.e. Gallium, Indium and Tin) (figs. 5-6B; pars. 0045-0046 and 0057).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holbery, in view of Rogers et al. (US 2008/0157235 A1).
Regarding claim 20, as best understood, Holbery discloses all of the elements of the current invention as detailed above with respect to claim 18. Holbery further discloses that the liquid metal circuit comprises a liquid metal trace (col. 4, lines 24-33). Holbery, however, does not explicitly disclose that the metal trace has a height to width ratio up to 1.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bao et al. (US 2019/0110363 A1) is also of particular relevance, and is likely applicable as a 102 rejection of at least claim 1 (see, e.g. pars. 0005, 0046, 0051, 0058, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Examiner, Art Unit 3729